DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Allowable Subject Matter
The indicated allowability of previous claim 3, now in amended claim 1, is withdrawn in view of the newly discovered reference to Kashiwamoto et al. (JP 2015061969).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the inflammable wood material" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referencing “the inflammable wood material part” or not. Appropriate correction is required.
Claim 8 is also rejected as being dependent on claim 5 and including the indefinite aspects thereof.
Claim 7 recites the limitation "the inflammable wood material" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is referencing “the inflammable wood material part” or not. Appropriate correction is required.
Claim 12 is also rejected as being dependent on claim 7 and including the indefinite aspects thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwamoto et al. (JP2015061969) [hereinafter Kashiwamoto] in view of Hirota (JP2016030896).
	Regarding claims 1 and 4, Kashiwamoto discloses a multi-layered reinforced wood material for use as a building material (Figs. 1-2), comprising a support wood material part for supporting load (core 11 or 21), a sheet part made of a carbon fiber reinforced plastic (refractory layer 12 or 22; paragraphs [0022-0031] and [0034]) attached to a periphery of the support wood material part, and the sheet part has a thickness of 0.1 mm to 5 mm (paragraph [0020]).
	However, Kashiwamoto fails to teach an inflammable wood material part made of wood material containing therein an inflammable agent that is attached outside the sheet part so as not to expose the sheet part. 
	Hirota teaches a fire resistant building material (Figs. 1-2) having an inflammable wood material layer made of wood material containing therein a boron-based inflammable agent (layer 16; paragraphs [0021] and [0033]) between the first layer (inner stop layer 14) and the surface layer (layer 18) for the purpose of delaying the progress of combustion to the inner burnout layer.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fire-resistant article of Kashiwamoto to include an inflammable wood material layer made of wood material containing therein a boron-based inflammable agent attached to the outside of the sheet part (refractory layer 12 or 22) as suggested by Hirota in order to delay the progress of combustion to the inner refractory layer and thereby provide improved fire resistance.
	Regarding claim 2, Kashiwamoto discloses the support wood material part having a shape of a polygonal prism (paragraph [0018]), the fiber reinforced plastic has a long shape, and the fiber reinforced plastic is laminated to each side surface of the support wood material part along a longitudinal direction of the side surface (Figs. 1-3; paragraphs [0018] and [0060]).
	 Regarding claim 9, Kashiwamoto discloses a pillar or beam (paragraph [0060]).

	Allowable Subject Matter
Claims 6, 10, 11 and 13 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct features of “the inflammable wood material part is formed of an inner inflammable wood material part attached outside the sheet part and an outer inflammable wood material part attached to a periphery of the inner inflammable wood material part, the inner inflammable wood material part and the outer inflammable wood material part are both formed by mutually coupling a plurality of laminated block materials containing therein the inflammable agent, a content of the inflammable agent in the inner inflammable wood material part is equal to or larger than 50 kg/m3 and smaller than 200 kg/m3, and a content of the inflammable agent in the outer inflammable wood material part is equal to or larger than 200 kg/m3”, as recited in independent claim 6.

Claims 7 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art fails to anticipate or render obvious the distinct feature of “the laminated block materials each have a convex part or a concave part, and the convex part of one said laminated block material fits in the concave part of another said laminated block material”, as recited in independent claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781